Exhibit 10.25
ENSTAR GROUP LIMITED
2011-2015 ANNUAL INCENTIVE COMPENSATION PROGRAM

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. PURPOSES
    1  
2. DEFINITIONS
    1  
3. BONUS POOL
    2  
4. BENEFICIARY DESIGNATION
    3  
5. DELIVERY TO GUARDIAN
    3  
6. SOURCE OF SHARES
    3  
7. ADMINISTRATION
    3  
8. AMENDMENT AND TERMINATION
    3  
9. TAX WITHHOLDING
    3  
10. HEADINGS
    3  
11. PLAN
    4  
APPENDIX A
    A-1  
APPENDIX B
    B-1  

i



--------------------------------------------------------------------------------



 



ENSTAR GROUP LIMITED
2011-2015 ANNUAL INCENTIVE COMPENSATION PROGRAM
          WHEREAS, Enstar Group Limited, a Bermuda corporation (the “Company”),
has previously established the Castlewood Holdings Limited 2006 Equity Incentive
Plan (the “Plan”), primarily in order to award equity-based benefits to certain
officers and other key employees of the Company and its “Related Corporations”
(as defined in the Plan);
          WHEREAS, one kind of equity-based benefit that can be awarded under
the Plan is “Bonus Shares” (as defined in the Plan); and
          WHEREAS, the Company desires to establish an annual incentive
compensation program for each of the 2011, 2012, 2013, 2014, and 2015 calendar
years (the “Program”) for the benefit of certain officers and other key
employees of the Company and its Related Corporations whereby such officers and
key employees would be awarded cash, Bonus Shares, or a combination thereof,
each as set forth in the Program, upon the terms and subject to the conditions
set forth below.
          NOW, THEREFORE, effective as of January 1, 2011, the Program is hereby
adopted by the Compensation Committee of the Board of Directors of the Company
(the “Committee”) with the following terms and conditions:
     1. Purposes. The purpose of the Program is to motivate certain officers and
employees of the Company to grow the Company’s profitability.
     2. Definitions.
          (a) “Award” means an award of Bonus Shares and cash to a Participant
in accordance with Section 3 of the Program.
          (b) “Change in Control” means “Change in Control” as such term is
defined in a Participant’s employment agreement or, if a Participant does not
have an employment agreement with the Company or any Related Corporation, as
such term is defined in the Plan.
          (c) “CEO” means the Chief Executive Officer of Company.
          (d) “Measurement Period” means each of the 2011, 2012, 2013, 2014 and
2015 calendar years. In the event of a Change in Control during any such year,
the Measurement Period shall be the period beginning on the first day of such
year and ending on the date of the Change in Control.
          (e) “Participant” means each of the individuals whose names are set
forth in Appendix A attached hereto and who is employed during the Measurement
Period, and such other individuals as the Committee may determine taking into
consideration the recommendations of the CEO. Within 60 days after the end of
any Measurement Period, the Committee shall, taking into consideration the
recommendations of the CEO, identify those individuals in addition to those
identified on Appendix A who shall be entitled to participate for such
Measurement Period and shall determine the percentage of the Bonus Pool to be
received by each Participant for such Measurement Period. In the event a Change
in Control occurs

 



--------------------------------------------------------------------------------



 



within the Measurement Period, the Committee shall make such determinations
within 60 days prior to the date of the Change in Control.
          (f) “Senior Management” means the Chief Executive Officer, Chief
Operating Officers, and Chief Financial Officer of the Company.
          (g) “Shares” means “Common Shares” as defined in the Plan.
     3. Bonus Pool.
          (a) For each Measurement Period in which the Company has any
Consolidated Net After-Tax Profits, the Company shall pay to each Participant,
in cash, Bonus Shares, or a combination thereof, as determined by the Committee,
an amount determined by multiplying the Bonus Pool by the percentage (expressed
as a decimal) of the Bonus Pool allocated to each Participant. The portion of
such amount to be paid to the Participant in Bonus Shares (rounded down to the
nearest whole number of Shares) shall be determined by dividing the portion of
the Bonus Pool payable to the Participant in Bonus Shares by the Share Value
(based on the average Share Value over the 5 trading days following the release
of the Company’s earnings for the Measurement Period). Awards settled in Bonus
Shares will be payable under the Program to the extent that Shares remain
available for issuance under the Plan. If the total number of Bonus Shares to be
awarded with respect to any Measurement Period exceeds the number of Shares
available for issuance under the Plan, then the number of Bonus Shares payable
to each Participant will be reduced on a pro rata basis based on each individual
Participant’s percentage for that Measurement Period, and Participants will
receive the unpaid portion of their Award as a cash payment instead.
          (b) The following terms shall be defined as set forth below:
               (1) “Bonus Pool” means, for any Measurement Period, a percentage
of the Company’s Consolidated Net After-Tax Profits for such Measurement Period.
The guideline for this percentage is 15% but this percentage can be varied by
the Committee for any Measurement Period no later than 30 days from the end of
the Measurement Period. If, for any Measurement Period, the Company does not
have any Consolidated Net After-Tax Profits, the Bonus Pool for such Measurement
Period shall be zero.
               (2) “Share Value” means “Fair Market Value” as defined in the
Plan.
               (3) “Consolidated Net After-Tax Profits” means for each year
ending on December 31, the net earnings for that year as recorded in the
Company’s Consolidated Statements of Earnings plus any bonus expense recorded in
the Company’s Consolidated Statements of Earnings for such year.
          (c) Within 60 days after the end of the Measurement Period, the
Committee shall notify each Participant of the Award (if any) to such
Participant under the Program. If an Award is to be paid under the Program, it
shall be paid to Participants no later than March 31 following the applicable
Measurement Period (or, if a Change in Control occurs during a Measurement
Period, within 30 days after the last day of the Measurement Period ending on
the date of the Change in Control).

2



--------------------------------------------------------------------------------



 



     4. Beneficiary Designation.
          (a) Each Participant shall designate the person(s) or entities as the
beneficiary(ies) to whom the Participant’s Award shall be paid in the event of
the Participant’s death prior to the payment of such Award to him or her. Each
beneficiary designation shall be substantially in the form set forth in
Appendix B attached hereto and shall be effective only when filed with the
Committee during the Participant’s lifetime.
          (b) Any beneficiary designation may be changed by a Participant
without the consent of any previously designated beneficiary or any other person
or entity, unless otherwise required by law, by the filing of a new beneficiary
designation with the Committee. The filing of a new beneficiary designation
shall cancel all beneficiary designations previously filed.
          (c) If any Participant fails to designate a beneficiary in the manner
provided above, or if the beneficiary designated by a Participant predeceases
the Participant, the Committee shall direct such Participant’s Award to be paid
to the Participant’s surviving spouse or, if the Participant has no surviving
spouse, then to the Participant’s estate.
     5. Delivery to Guardian. If an Award is payable under this Program to a
minor, a person declared incompetent or a person incapable of handling the
disposition of property, the Committee may direct the payment of the Award to
the guardian, legal representative or person having the care and custody of the
minor, incompetent or incapable person. The Committee may require proof of
incompetency, minority, incapacity or guardianship as the Committee may deem
appropriate prior to the delivery. The payment shall completely discharge the
Committee, the members of the Board of Directors of the Company or any Related
Corporation, the Company and any Related Corporation from all liability with
respect to the Award paid.
     6. Source of Shares. This Program shall be unfunded, and the payment of
Bonus Shares shall be pursuant to the Plan. Each Participant and beneficiary
shall be a general and unsecured creditor of the Company and any Related
Corporation to the extent of the Award determined hereunder, and the Participant
shall have no right, title or interest in any specific asset that the Company or
any Related Corporation may set aside, earmark or identify as for the payment of
an Award under the Program. The obligations of the Company and any Related
Corporation under the Program shall be merely that of an unfunded and unsecured
promise to pay cash and Bonus Shares in the future.
     7. Administration. This Program shall be administered by the Committee.
     8. Amendment and Termination. The Board of Directors of the Company
reserves the right to amend the Program with respect to any Measurement Period,
by written resolution, at any time within 90 days of the commencement of such
Measurement Period.
     9. Tax Withholding. The payment of cash and Bonus Shares to a Participant
or beneficiary under this Program shall be subject to any applicable tax
withholding.
     10. Headings. The headings of the Sections and subsections of the Program
are for reference only. In the event of a conflict between a heading and the
content of a Section or subsection, the content of the Section or subsection
shall control.
     11. Plan. Because Bonus Shares may be awarded under the Program, the terms
and conditions of the Plan are hereby incorporated by reference in connection
with issuance of Bonus

3



--------------------------------------------------------------------------------



 



Shares. If any terms of the Program conflict with the terms of the Plan, the
terms of the Program shall control. Nothing contained herein shall limit the
ability of the Committee to issue Bonus Shares under the Plan.

4



--------------------------------------------------------------------------------



 



APPENDIX A
ENSTAR GROUP LIMITED
2011-2015 ANNUAL INCENTIVE COMPENSATION PROGRAM
PARTICIPANTS

 
Name
Dominic Silvester
Paul O’Shea
Nicholas Packer
Richard Harris
David Rocke

Such other individuals as the Committee may determine from time to time taking
into account the recommendations of Senior Management.

A-1



--------------------------------------------------------------------------------



 



APPENDIX B
ENSTAR GROUP LIMITED
2011-2015 ANNUAL INCENTIVE COMPENSATION PROGRAM
BENEFICIARY DESIGNATION FORM
     This Form is for your use under the Enstar Group Limited 2011-2015 Annual
Incentive Compensation Program (the “Program”) to name a beneficiary for an
Award that may be paid to you from the Program. You should complete the Form,
sign it, have it signed by your employer, and date it.
* * * *
     I understand that in the event of my death before I receive an Award that
may be payable to me under the Program, the Award will be paid to the
beneficiary designated by me below or, if none or if my designated beneficiary
predeceases me, to my surviving spouse or, if none, to my estate. I further
understand that the last beneficiary designation filed by me during my lifetime
and accepted by the Company cancels all prior beneficiary designations
previously filed by me under the Program.
     I hereby state that ____________________________ [insert name], residing or
having its principal place of business at _____________________ [insert
address], [whose Social Security number is __________________,] [whose employer
identification or similar number is ________________] is designated as my
beneficiary.

           
 
     
 
Signature of Participant
      Date
 
       
 
      ACCEPTED:
 
       
 
       
 
      [insert name of employer]
 
       
 
      By:  
 
         
 
       
 
      Date

B-1